MEMORANDUM **
California state prisoner Billy Murray (“Murray”) appeals the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition challenging his conviction for possession of cocaine on due process grounds.
Murray’s petition for review to the California Supreme Court relied upon state cases which do not apply federal authority in their analyses of due process claims similar to his. Murray’s claim is therefore unexhausted. See Gray v. Netherlands, 518 U.S. 152, 163, 116 S.Ct. 2074, 135 L.Ed.2d 457 (1996).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.